DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22, 25 are cancelled.
Claims 23-24, 26-43 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacer being recessed of claim 1 must be shown (and labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “a short side” in line 17, and it appears this language is intended to recite, “the at least one short side.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 26, 28, 30, 37-38, 40-41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/0089123) in view of Beresford et al (“Beresford”) (US 2012/0090253) and O’Shaughnessy et al (“O’Shaughnessy”) (US 2009/0233020).
Re claim 23, Canning discloses a building facade element (102) embodied as an insulating glass unit (102), comprising: 
at least one first (Fig. 2 104) and one second glass panes (104); 
at least one glass spacer (106, Fig. 3 106 on the top) connected to each of the at least one first and second glass panes (104) by at least one first sealant (Fig. 2 112, on Fig. 3 106 on the top), the at least one glass spacer (106) having a short side (Fig. 2) and at least one long side (Fig. 1-2);
 at least one additional spacer (Fig. 3 106 on the left) which is gas-tight (via 114) or which has a gas-tight layer and which is connected to each of the at least one first and second glass panes (104) by at least one second sealant (Fig. 2 112, on Fig. 3 106 on the left); 
at least one joining region (Fig. 3 at 120 and 122) between the at least one glass spacer (106 on the top) and the at least one additional spacer (106 on the left); 
wherein the at least one glass spacer (106 on the top), the at least one additional spacer (106 on the left) and the at least one first and at least one second glass panes (104) form a sealed inner chamber (Claim 4), and 
the at least one joining region (between 120 and 122) is sealed (142) so as to be gas-tight by a third sealant (150) which contains butyl ([0025]) and which extends over the joining region (between 120 and 122),
but fails to disclose the spacer made of glass, and part of the at least one additional spacer is recessed proximal the at least one joining region such that the at least one additional spacer has a first portion facing an external region that extends further so as to be longer than a second portion facing the inner chamber, with the first portion of the at least one additional spacer extending along a short side of the at least one glass spacer.
However, Beresford discloses the spacer (40) made of glass ([0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning with the spacer made of glass (instead of the foam of [0022]) in order to allow the manufacture of multiple glazing units to meet given operating requirements such as the ability to withstand applied external forces, with a smaller spacing (Abstract), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
In addition, O’Shaughnessy discloses part of the at least one additional spacer (Fig. 3E 158) is recessed (at 34) proximal the at least one joining region (34) such that the at least one additional spacer (158) has a first portion (the portion of 158 which includes the tongue at 34) facing an external region (above 158) that extends further so as to be longer than (as the portion of 158 that includes the tongue at 34 is longer than the portion of 158 disposed below the tongue) a second portion (the bottom half of 158) facing the inner chamber (Fig. 3E), with the first portion (the portion of 158 including the tongue) of the at least one additional spacer (158) extending along (top of 157) a short side (top of 157) of the at least one glass spacer (157).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning with part of the at least one additional spacer is recessed proximal the at least one joining region such that the at least one additional spacer has a first portion facing an external region that extends further so as to be longer than a second portion facing the inner chamber, with the first portion of the at least one additional spacer extending along a short side of the at least one glass spacer as disclosed by O’Shaughnessy in order to provide a more secure interlock at the joining region between spacers.  
Re claim 26, Canning as modified discloses the building facade element of claim 25, wherein the at least one first sealant (112 on 106 on the top) includes a first primary sealant (112) on a side of the at least one glass facer (106) facing the inner chamber (between 104) and a first secondary sealant (114) on a side of the at least one glass facer (106) facing the external region (outside of 104), with the first secondary sealant (104) also being disposed on the short side of the at least one glass spacer (106).
Re claim 28, Canning as modified discloses the building facade element of claim 23, wherein at least one additional layer of the third sealant (114, 114 being PIB based as in [0022], being the same materials as the PIB based sealant of 142 disclosed in [0025]) and/or of silicone is disposed on the edge (edge of Fig. 2) of the insulating glass unit (102). 
Re claim 30, Canning as modified discloses the building facade element of claim 23, wherein the at least one first sealant (Fig. 2 112, on Fig. 3 106 on the top) includes a first primary sealant (112) on a side of the at least one glass facer (106) facing the inner chamber (between 104) and a first secondary sealant (114) on a side of the at least one glass spacer (106) facing the external region (outside of 114), wherein the at least one second sealant (112) includes a second primary sealant (the other 112) on a side of the at least one glass spacer (106) facing the inner chamber (Fig. 2) and a second secondary sealant (114) on a side of the at least one glass spacer (106) facing the external region (Fig. 2).
Re claim 37, Canning as modified discloses the building facade element as in claim 23, wherein the at least one additional spacer (106 on the left) is composed of a plurality of additional spacers (106 on the right, and/or 106 on the bottom) which are disposed one next to the other (Fig. 1-3, as no contact is required).
Re claim 38, Canning as modified discloses the building facade element as in claim 34, wherein the inner chamber (between 104) is filled with at least one of argon ([0023]), krypton and xenon gas.
Re claim 40, Canning as modified discloses the building facade element as in claim 23, O’Shaughnessy discloses wherein the second portion (bottom half of 158) of the at least one additional spacer (158) does not extend along the short side (the top of 157) of the at least one glass spacer (157).
Re claim 41, Canning as modified discloses the building facade element as in claim 23, O’Shaughnessy discloses wherein a side (left side) of the second portion (bottom portion of 158) of the at least one additional spacer (158) abuts a long side (long side of 157) of the at least one glass spacer (157).
Re claim 43, Canning as modified discloses the building facade element as in claim 23, wherein the at least one second sealant (112) includes a second primary sealant (the other 112) on a side of the at least one additional spacer (106) facing the inner chamber (Fig. 2) and a second secondary sealant (114) on a side of the at least one additional spacer (106) facing the external region (Fig. 2).

Claim(s) 24 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/008912) in view of Beresford et al (“Beresford”) (US 2012/0090253), O’Shaughnessy et al (“O’Shaughnessy”) (US 2009/0233020) and Plant et al (“Plant”) (US 2012/0137608).
Re claim 24, Canning as modified discloses the building facade element of claim 23, but fails to disclose wherein the third sealant comprises a metal-containing tape.
However, Plant discloses wherein the third sealant (Canning: 142) comprises a metal-containing tape (Plant: 40/42, [0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the third sealant comprises a metal-containing tape in order to utilize a strong, durable, chemically and environmentally resistance sealing material, as metal containing tapes are well known and common in the art.  
Re claim 36, Canning as modified discloses the building facade element as in claim 23, but fails to disclose wherein the at least one additional gas spacer has a gas-tight layer that is a metal-containing tape. 
However, Plant discloses wherein the at least one additional gas spacer has a gas-tight layer that is a metal-containing tape ([0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the at least one additional gas spacer has a gas-tight layer that is a metal-containing tape as disclosed by Plant in order to allow the spacer to be easily filled with desiccant matrix and allow the filing process to be accomplished in situ ([0039]).

Claim(s) 29, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/008912) in view of Beresford et al (“Beresford”) (US 2012/0090253), O’Shaughnessy et al (“O’Shaughnessy”) (US 2009/0233020) and Bowser (US 4,215,164).
Re claim 29, Canning as modified discloses the building facade element of claim 23, but fails to disclose wherein the at least one first, at least one second, and third sealants are resistant to natural UV radiation.
However, Bowser discloses wherein the at least one first (Canning: 112), at least one second (Canning: 112), and third sealants (Canning: 142) are resistant to natural UV radiation (Bowser: Col 5 lines 10-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the at least one first, at least one second, and third sealants are resistant to natural UV radiation as disclosed by Bowser in order to increase the lifespan of the sealant material, as providing UV resistance will prevent degradation.  
Re claim 32, Canning as modified discloses the building facade element of claim 23, wherein the at least one first sealant (112 on 106 on the top) includes a first primary sealant (112) on a side of the at least one glass spacer (106) facing the inner chamber (between 104) and a first secondary sealant (114) on a side of the at least one glass spacer (106) facing the external region (exterior to 104), with the first primary sealant (112) containing acrylic ([0022]) and with the first secondary sealant (114) containing butyl ([0025]), but fails to disclose the first secondary sealant which is resistant to natural UV radiation.
However, Bowser discloses wherein first secondary sealant (Canning: 114) is resistant to natural UV radiation (Bowser: Col 5 lines 10-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the first secondary sealant which is resistant to natural UV radiation as disclosed by Bowser in order to increase the lifespan of the sealant material, as providing UV resistance will prevent degradation.
Re claim 33, Canning as modified discloses the building facade element of claim 32, wherein the first secondary sealant (Canning: 114) is a black butyl sealant (Bowser: 28, Col 2 line 63-65, Col 5 lines 18-27) and the first primary sealant (Canning: 112) is transparent (Beresford: [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the first secondary sealant is a black butyl sealant as disclosed by Bowser in order to provide a more pleasing uniform appearance and serve as reinforcement (Col 5 lines 18-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning the first primary sealant is transparent as disclosed by Beresford in order to provide a more pleasing uniform appearance.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/0089123) in view of Beresford et al (“Beresford”) (US 2012/0090253), O’Shaughnessy et al (“O’Shaughnessy”) (US 2009/0233020) and Baquet et al (“Baquet”) (US 2019/0090660).
Re claim 31, Canning as modified discloses the building facade element as in claim 30, wherein at least one of the first primary (112), first secondary (114), second primary (the other 112), and second secondary sealants (the other 114) is transparent (Beresford: claim 4), wherein the first primary sealant (112) and/or the second primary sealant (114) contains acrylic ([0022]), but fails to disclose wherein the first primary sealant and/or the second primary sealant is a double-sided adhesive tape and wherein the first secondary sealant and/or the second secondary sealant contains butyl.
However, Baquet discloses wherein the first primary sealant (Canning: 112) and/or the second primary sealant (Canning: 114) is a double-sided adhesive tape ([0077]) and wherein the first secondary sealant (Canning: the other 112) and/or the second secondary sealant (Canning: the other 114) contains butyl ([0087]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the first primary sealant and/or the second primary sealant is a double-sided adhesive tape and wherein the first secondary sealant and/or the second secondary sealant contains butyl as disclosed by Baquet in order to utilize a simple, easy to use and apply adhesive (tape) and to provide a highly tacky, high level of adhesion, waterproof sealant, as butyl adhesives and double-sided tapes are well known in the art.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning where one of the sealants is transparent, as disclosed by Beresford, in order to provide a better aesthetic appeal.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/0089123) in view of Beresford et al (“Beresford”) (US 2012/0090253), O’Shaughnessy et al (“O’Shaughnessy”) (US 2009/0233020) and Collins et al (“Collins”) (US 5,657,607).
Re claim 34, Canning as modified discloses the building facade element as in claim 23, wherein the inner chamber (between 104) is filled with gas ([0023]), but fails to disclose wherein at least one of the at least one first and at least one second glass panes is coated on at least one side with a metal coating.
However, Collins discloses wherein at least one of the at least one first and at least one second glass panes is coated on at least one side with a metal coating (Col 11 lines 43-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein at least one of the at least one first and at least one second glass panes is coated on at least one side with a metal coating as disclosed by Collins in order to provide a more leak-tight seal, and to improve adhesion thereto (Col 11 lines 43-50).  

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/0089123) in view of Beresford et al (“Beresford”) (US 2012/0090253), O’Shaughnessy et al (“O’Shaughnessy”) (US 2009/0233020) and Isaacs (US 2018/0216396).
Re claim 35, Canning as modified discloses the building facade element as in claim 23, wherein the at least one additional spacer (106 on the left) is a plastic spacer ([0022]) or a metal spacer, but fails to disclose wherein the at least one additional spacer comprises a drying agent.
However, Isaacs discloses wherein the at least one additional spacer  (20) comprises a drying agent ([0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the at least one additional spacer comprises a drying agent as disclosed by Isaacs in order to control moisture or condensation ([0047]).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/008912) in view of Beresford et al (“Beresford”) (US 2012/0090253), O’Shaughnessy et al (“O’Shaughnessy”) (US 2009/0233020) and Glover et al (“Glover”) (US 5,007,217).
Re claim 39, Canning as modified discloses the building facade element as in claim 35, but fails to disclose wherein the at least one additional spacer (106 on the left) is an aluminum or stainless steel spacer.
However, Glover discloses wherein the at least one additional spacer is an aluminum or stainless steel spacer (Col 1 lines 17-32, Col 3 line 62-Col 4 line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the at least one additional spacer is an aluminum or stainless steel spacer as disclosed by Glover in order to provide strength and rigidity (Col 3 line 62 – Col 4 line 9).  

Allowable Subject Matter
Claims 27 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Objections to the Specification:  Applicant’s argument with respect to the Specification objections is persuasive and Specification to the claims is hereby withdrawn.
Objections to the Drawings:  Applicant’s argument with respect to the drawings is not persuasive and objection to the drawings is maintained, due to the fact that the features of claim 25 (or similar thereto) are now incorporated into claim 23.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
	Applicant argues the amended language of claim 23.  	These features are addressed in view of O’Shaughnessy above.  Applicant’s arguments concerning Lafond are moot as the reference is no longer relied upon in the above.  
	Applicant’s arguments concerning the dependent claims and new claims are further addressed by the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635